PER CURIAM.
The Florida Bar has petitioned the Court to amend article XIX, section 10 of the Florida Bar Integration Rule Bylaws so as to increase some of the fees set out in that section. The board of governors has determined that these fee increases are necessary to ensure the future financial stability of the certification plan.
After reviewing this matter, we grant the petition. Section 10 of article XIX of the bylaws is therefore amended as follows:
1) Paragraph (a). The filing fee is increased from $150 to $200.
2) Paragraph (c). The annual fee is increased from $50 to $75.
Pursuant to the bar’s request these changes will be effective at 12:01 a.m. March 1, 1986 so that they will be in effect for all applications and audits received after that date.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, MCDONALD, EHRLICH, SHAW and BARKETT, JJ., concur.